10 So. 3d 1128 (2009)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
Giovanna PINO-SANTORO, Appellee.
No. 4D08-1308.
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Rehearing Denied July 2, 2009.
Maureen G. Pearcy, Karen Brimmer and Paul R. Wallace of Hinshaw & Culbertson LLP, Miami, for appellant.
Patrice A. Talisman of Hersch & Talisman, P.A., Coconut Grove, and Matt Hellman, P.A., Plantation, for appellee.
PER CURIAM.
Affirmed. See State Farm Fire & Casualty Co. v. Licea, 685 So. 2d 1285 (Fla. 1996)
TAYLOR, HAZOURI and MAY, JJ., concur.